DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed after the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1, 3 and 7 have no descriptive legend/labels. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the limitation “… vor a …” that is indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Claim 1 and similar Claims 19 and 20 respectively recite the language of “receiving a database query describing a graph database pattern, wherein the database query is expressed using a modal logic query language that includes at least one fixed-point operator; searching the graph database using the database query; in response to the searching, obtaining at least one Kripke structure, each of the at least one Kripke structure representing a fragment of the graph database that corresponds to the graph database pattern; and outputting data, based on the at least one Kripke structure, to provide a response to the database query”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components such as “computerized device, processor(s)”.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recited any element that adds significantly more (i.e., an inventive concept) to the abstract idea.  For example, but for the generic computer component, “receiving a database query describing a graph database pattern, … using a modal logic query language that includes at least one fixed-point operator; searching the graph database …; … obtaining at least one Kripke structure … 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor to perform the receiving, searching, and outputting query result steps such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Furthermore, Kripke structure as presented seems non-functional descriptive materials.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Dependent Claims 2-18 are dependent of Claim 1:
Claim 2 recites “wherein the database query comprises a recursive function”. The claim language provides only further an algorithm to achieve recursiion which 
Claim 3 recites “wherein the data outputted comprises the at least one Kripke structure”. The claim language provides only further use of a data structure, which is non-functional descriptive material and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 4 recites “wherein the modal logic query language is a declarative language”. The claim language provides only further modal logic query language or declarative language at high level of generality that seems indefinite, which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 5 recites “wherein the database query comprises the at least one fixed-point operator”. The claim language provides only further define query format which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount 
Claim 6 recites “wherein: the at least one fixed-point operator comprises two fixed-point operators, and the database query comprises a selected one of the two fixed-point operators, the selected one of the two fixed-point operators having been selected based on user input”. The claim language provides only further use fixed-point operator at high level of generality that seems indefinite, which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
Claim 7 recites “wherein the modal logic query language includes at least one of: a greatest fixed-point operator, vor a least fixed-point operator, µ”. The claim language provides only further declare query parameter which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 8 recites “wherein the method further comprises, in response to the database query comprising the greatest fixed-point operator, v, discarding one or more nodes and/or one or more edges from a first set of nodes and/or edges to obtain the at least one Kripke structure”. The claim language provides only further identify Kripke structure which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 recites “wherein the method further comprises, in response to the database query comprising the least fixed-point operator, u, adding one or more nodes and/or one or more edges to a second set of nodes and/or edges to obtain the at least one Kripke structure”. The claim language provides only further identify Kripke structure which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 recites “wherein: the graph database comprises a cycle, and the method further comprises: in response to the database query comprising the greatest fixed-point operator, v, including the cycle in the at least one Kripke structure; and in response to the database query comprising the least fixed-point operator, pu, excluding the cycle from the at least one Kripke structure”. The claim language provides only further define graph database cycle which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to 
Claim 11 recites “wherein: the at least one fixed-point operator comprises a plurality of fixed-point operators, each of the plurality of fixed-point operators is indicative of a different fixed-point of a monotonic function, the database query comprises a given one of the plurality of fixed-point operators, and the searching the graph database comprises applying the monotonic function to at least one node of the plurality of nodes in the graph database in accordance with a fixed-point of the monotonic function that corresponds to the given one of the plurality of fixed-point operators”. The claim language provides only further define monotonic function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 12 recites “wherein: the at least one Kripke structure comprises a plurality of Kripke structures that each correspond to the graph database pattern described by the database query, and the method further comprises aggregating the plurality of Kripke structures into an aggregated Kripke structure, wherein the data outputted comprises the aggregated Kripke structure”. The claim language provides only further aggregate kripke structure which is directed towards the abstract idea and does not amount to significantly 
Claim 13 recites “wherein the aggregated Kripke structure comprises at least one cycle”. The claim language provides only further define kripke structure cycle which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 14 recites “wherein each of the at least one Kripke structure comprises a pointed subgraph having a privileged node, the privileged node being comprised in the plurality of nodes of the graph database”. The claim language provides only further describe subgraph node which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 15 recites “wherein the database query is user-defined”. The claim language provides only further define query type which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the 
Claim 16 recites “, wherein the database query is received via user input at a graphical user interface”. The claim language provides only further define user input by graphical user interface which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 17 recites “wherein each of the at least one Kripke structure at least partially matches the graph database pattern described by the database query”. The claim language provides only further describe query matching data information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 18 recites “further comprising: applying a predetermined function to the at least one Kripke structure to derive auxiliary data; and outputting the auxiliary data”. The claim language provides only further determine auxiliary data at high level of generality that seems indefinite, which is directed towards the abstract idea and does not amount to significantly more. The claim does not include 
Therefore, dependent claims 2-18 do not indicate how the claimed limitations improves on the functioning of a computer or improves any other technology beyond conventional computer implementation. Accordingly, the limitations do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2014/0172914 issued to Elnikety et al. (“Elnikety”), and further in view of Pub. No. US2011/0119221issued to Mishra et al. (“Mishra”).
As to Claims 1, 19 and 20, Elnikety teaches a method for querying a graph database, the graph database including a plurality of nodes connected by edges, the edges indicating relationships between nodes in the plurality of nodes (Elnikety, Abstract, whereas a graph query submitted to a graph database), the method comprising: 
receiving a database query describing a graph database pattern, [wherein the database query is expressed using a modal logic query language] that includes at least one fixed-point operator (Elnikety, Figure 16, [0084] whereas receiving a graph query that is submitted to a graph database); 
searching the graph database using the database query (Elnikety, [0027] whereas graph query processing technique embodiments provide a scalable indexing mechanism for attributed graphs which optimizes the efficiency of searching large attributed graphs); and 
outputting data, based on the at least one Kripke structure, to provide a response to the database query (Elnikety, Figures 5 and 16, [0080] whereas query results presenter 512 then uses the combined results received to generate a response to the graph query, and presents the response to the entity that submitted the graph query).
Elnikety does not explicitly teach wherein the database query is expressed using a modal logic query language; in response to the searching, obtaining at least one Kripke structure, each of the at least one Kripke structure representing a fragment of the graph database that corresponds to the graph database pattern.  However,
Mishra teaches wherein the database query is expressed using a modal logic query language (Mishra, [0018] whereas using modal logic); in response to the searching, obtaining at least one Kripke structure, each of the at least one Kripke structure representing a fragment of the graph database that corresponds to the graph database pattern (Mishra, Figure 1 step 190 [0051] whereas Kripke model and the associated invariants may be used to generate responses to user queries, whereas patterns that may be present in the dynamical or multivariate system, which produced the data).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Mishra and Elnikety are in the same field of endeavor such as data processing, query and search databases – to provide method and system wherein kripke structure be pre-defined based on knowledge about processes that are related to the data and fitting of the data to the pre-defined structure (Mishra, [0037]).
As to Claim 2, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the database query comprises a recursive function (Elnikety, [0029] whereas various graph engines exist which are efficient for executing such recursive operations).
As to Claim 3, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the data outputted comprises the at least one Kripke structure (Mishra, [0037] whereas Kripke structure).  Thus, it would have been obvious 
As to Claim 4, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the modal logic query language is a declarative language (Elnikety, [0039] whereas G-SPARQL supports a declarative query programming interface).
As to Claim 5, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the database query comprises the at least one fixed-point operator (Elnikety, Figure 14, [0018] whereas exemplary graph query that includes relational operators and a non-relational graph operator).
As to Claim 6, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein: the at least one fixed-point operator comprises two fixed-point operators, and the database query comprises a selected one of the two fixed-point operators, the selected one of the two fixed-point operators having been selected based on user input (Elnikety, Figure 8A-P illustrates fixed-point operators, [0012]).
As to Claim 7, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the modal logic query language includes at least one of: a greatest fixed-point operator, vor a least fixed-point operator, µ (Elnikety, Figure 7 illustrates fixed-point operators, [0011]).
Claim 8, Elnikety in combination with Mishra teaches The method according to Claim 7, wherein the method further comprises, in response to the database query comprising the greatest fixed-point operator, v, discarding one or more nodes and/or one or more edges from a first set of nodes and/or edges to obtain the at least one Kripke structure (Elnikety, Figure 7 illustrates fixed-point operators, [0011]).
As to Claim 9, Elnikety in combination with Mishra teaches The method according to Claim 7, wherein the method further comprises, in response to the database query comprising the least fixed-point operator, u, adding one or more nodes and/or one or more edges to a second set of nodes and/or edges to obtain the at least one Kripke structure (Elnikety, [0033] whereas join two distinct nodes read on adding one or more nodes).
As to Claim 10, Elnikety in combination with Mishra teaches The method according to Claim 7, wherein: the graph database comprises a cycle, and the method further comprises: in response to the database query comprising the greatest fixed-point operator, v, including the cycle in the at least one Kripke structure (Mishra, [0006] whereas Kripke structures, which can be expressed in the form (V, E, P)); and in response to the database query comprising the least fixed-point operator, pu, excluding the cycle from the at least one Kripke structure (Mishra,[0006]).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Mishra and Elnikety are in the same field of endeavor such as data processing, query and search databases – to provide method and system wherein kripke structure be pre-defined based on knowledge about processes that are related to the data and fitting of the data to the pre-defined structure (Mishra, [0037]).
Claim 12, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein: the at least one Kripke structure comprises a plurality of Kripke structures that each correspond to the graph database pattern described by the database query, and the method further comprises aggregating the plurality of Kripke structures into an aggregated Kripke structure, wherein the data outputted comprises the aggregated Kripke structure (Mishra, Figure 1 step 190 [0051] whereas Kripke model and the associated invariants may be used to generate responses to user queries, whereas patterns that may be present in the dynamical or multivariate system, which produced the data).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Mishra and Elnikety are in the same field of endeavor such as data processing, query and search databases – to provide method and system wherein kripke structure be pre-defined based on knowledge about processes that are related to the data and fitting of the data to the pre-defined structure (Mishra, [0037]).
As to Claim 13, Elnikety in combination with Mishra teaches The method according to Claim 12, wherein the aggregated Kripke structure comprises at least one cycle (Mishra, [0079] whereas exemplary models 610, 620 as Kripke structures (see, e.g., Clarke, E., Grumberg, O. and Peled, D., Model Checking, MIT Press (1999)), with atomic propositional labels corresponding to the GO functional categories, thereby enabling temporal logic model-checking to extract complex global properties of these modules.  For example, it can be ascertained from the Kripke structure of the cell cycle).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Mishra and Elnikety are in the same field of endeavor such as data processing, query and search databases 
As to Claim 14, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein each of the at least one Kripke structure comprises a pointed subgraph having a privileged node, the privileged node being comprised in the plurality of nodes of the graph database (Elnikety, [0031] whereas pattern match graph query such as sub-graph in the large graph(s)).
As to Claim 15, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein the database query is user-defined (Elnikety, [0026] whereas queries that are submitted by an entity to a graph database, whereas entity can be either an end user).
As to Claim 16, Elnikety in combination with Mishra teaches The method according to Claim 15, wherein the database query is received via user input at a graphical user interface (Elnikety, [0039] whereas declarative query programming interface which allows for optimizing the efficiency of graph query processing in situations where the programmer has little or no knowledge about the characteristics of the underlying attributed graphs).
As to Claim 17, Elnikety in combination with Mishra teaches The method according to Claim 1, wherein each of the at least one Kripke structure at least partially matches the graph database pattern described by the database query (Elnikety, [0031] whereas pattern match graph query).
As to Claim 18, Elnikety in combination with Mishra teaches The method according to Claim 1, further comprising: applying a predetermined function to the at (Elnikety, [0033] whereas predetermine function Fe is a function of E->Le); and outputting the auxiliary data (Elnikety, [0033]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Iyengar et al (Pub. No. US2008/0256357) teaches access control in service-oriented computing environment with Kripke structures.
Bedi et a (Pub. No. US2018/0210966) teaches query language in graph database.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163